Interoperability of mobile chargers (debate)
The next item is the debate on the oral question to the Commission (B6-0225/2009) by Mr Cappato, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, on the interoperability of mobile phone chargers.
author. - (IT) Madam President, ladies and gentlemen, the fact that we are discussing is very clear and straightforward: there are approximately 500 million mobile telephones in use in Europe and 30 different types of charger. The technical reason for this difference: there is none. There is no technical reason. It is merely a source of unfair speculation on the part of producers, on the one hand, and a creator of obvious environmental damage, on the other, since, as a result of this inescapable trap that consumers are caught in, hundreds of millions of phone chargers are being dispersed into the environment every two to three years.
The European Commission - Commissioner Verheugen - has already responded very promptly to our question, which asked for action to be taken to standardise this equipment, and so today we are here to ask the Commissioner what point we are at. One possible route is self-regulation, by which I mean that the producers of mobile phones and hence of chargers can agree very swiftly to impose a standard that puts an end to this truly ridiculous and damaging situation.
We would therefore say straight away, Commissioner Verheugen, that, whatever guarantee of self-regulation producers wish to give, we will have to make it very clear that we will intervene with regulation should this response be insufficient, and that this regulation should not relate solely to mobile phones and mobile phone chargers, but also to other digital devices for which the same problem exists. In this way Europe could also - I have finished, Madam President - impose standards that could ultimately be imposed as international standards, too. This is a great opportunity concerning a technical matter, but an important one for European consumers.
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen, I am pleased to be able to inform the Members of the European Parliament that genuine progress has been made in harmonising mobile phone chargers in Europe.
However, I would first like to thank Mr Cappato and Mr Manders for the commitment which they have brought to this problem, which is a daily reality for the citizens of Europe.
I fully agree with them that we must put an end to the ever-growing number of chargers and that it must in future be possible to charge mobile phones using a single, standardised charger. The hundreds of millions of useless chargers and adapters in Europe place a ridiculous burden on the environment and, at the same time, are an expensive irritation for consumers. Nowadays, anyone who changes their mobile phone generally needs a completely different charger. Even different models from the same manufacturer do not use a standardised charger.
This is not a new issue. However, it is important to realise that charging a mobile phone is not like filling a car with petrol; it is a technically more complex issue. A few years ago, the technology had not yet reached a level where complete harmonisation was possible, in particular because of safety risks. Mobile phones could overheat or even explode during the charging process.
In the meantime, these difficulties have been overcome and there are no technical reasons which would prevent harmonisation.
Therefore, I have taken specific steps to encourage the industry to bring a standard charger onto the market.
I am confident that the industry will act quickly. However, in our role as a European institution we must stay on the ball. We should under no circumstances exclude the possibility of introducing legal regulations. As you perhaps already know, at their most recent congress in Barcelona the network operators announced that from 2012 onwards it will be possible to charge the majority of the new mobile phones that they sell with a single standardised charger.
This is good, but it does not go far enough. The Commission would like to see complete harmonisation on the basis of a uniform standard and a binding undertaking from the industry to do this. The Commission expects the industry to produce a binding agreement in the form of a memorandum by the end of April. This memorandum should be signed by the major manufacturers of mobile phones and should ensure that every charger is capable of charging every mobile phone and that every mobile phone can be charged by every charger.
The Commission will not hesitate to make a legislative proposal if the industry does not introduce a voluntary agreement.
I expect that the problem will automatically be resolved for other devices, such as digital cameras and MP3 players, once we have made the breakthrough with mobile phones. If that should not be the case, then legal intervention may also be required here.
The Commission continues to count on the valuable support of the European Parliament to resolve this irritating problem once and for all.
Madam President, Commissioner, ladies and gentlemen, today we can celebrate the European day of the mobile phone, because together with the Commission and the Council we have today adopted the 'Roaming Regulation II'. We have come to a good conclusion which will result in a reduction in the costs of using mobile phones. This is a good thing in an economic crisis. We are also planning a cost reduction programme for the chargers, which is very important for the citizens of Europe.
Chargers should have a label showing their efficiency class, in a similar way to fridges, so that you can see how much electricity they use. It is also important for us to introduce a legal requirement for an automatic cut-off, so that the charger automatically switches off when the device is charged. In addition, we should ask the standards institutes to produce proposals which will make this possible.
I believe that the schedule presented here by the Commission is a good one, as it requires the industry to come to a voluntary agreement by April or be subject to technical legislation. Of course, this is not as easy as it seems. On the one hand, we have the connection between the charger and the mobile phone. It will be straightforward to establish a technical standard for this. However, on the other hand the wall socket presents a problem that we are familiar with from European standards. In this case we should also develop proposals to find a solution to this problem, which concerns not only Europe but also the rest of the world. Perhaps we could involve the International Organisation for Standardisation (ISO) in order to find a worldwide solution.
The subject which we are discussing will actually affect a large number of consumers at European Union level. I must also mention that 2009, the year of creativity and innovation, is a year in which we can make a step forward towards this standardisation, if this agreement is signed among mobile phone manufacturers, albeit on a voluntary basis for the time being.
I think that we need above all a common technical standard. I also believe that it is important for European institutions which deal with standardisation to also be involved so that proper research can be applied at market level.
I think that a consumer information campaign is important too because it is not sufficient for us just to have this labelling on mobile phones about their energy efficiency. I also believe that it is important for a customer information campaign to be launched about the type of chargers for mobile phones.
2012 is not far away. I think that if manufacturers really invest in this new type of unique charger there will be sufficient time to meet the 2012 deadline.
However, I want to mention that the research has actually resulted in some applications already appearing on the market: there are chargers available which can be used from close proximity to charge two or three sets. Even if the sets are different makes and models, they can be charged simultaneously.
This is why we need to invest more in research, especially, in my view, in research dedicated to the information and communications technologies sector. Progress is being made. In the Seventh Framework Programme for Research we have large sums of money allocated. It appears, however, that for a fairly narrow field such as mobile phone chargers, enough has not been done. This is why I think that the agreement between manufacturers is a step forward, but it must also be accompanied by some common standards.
on behalf of the ALDE Group. - (NL) Madam President, we are today discussing a subject that is of special interest to consumers, namely the standard connection for mobile phone chargers. As a Liberal, I am, of course, in favour of allowing the internal market to work and of the minimum possible amount of government intervention in the market. That said, consumers must also have choices. At the moment, consumers buying a new phone have no choice at all. The charger must automatically be bought with the phone, and this frequently gives rise to great annoyance amongst consumers. What is more, research shows that consumers spend EUR 300 million a year on new chargers because they are automatically included with the purchase of new phones. The result of this is that there, too, the environment is also burdened to the tune of EUR 300 million a year, and that is without mentioning the waste of energy that these cheap chargers cause, as they are often left in the socket even after the phone itself has been disconnected, where they continue to consume energy.
My colleague, Mr Cappato, and I have been calling for years for the introduction of a European standard and I would very much like to compliment the Commissioner for the manner in which he has regulated this by flirting a little with the industry whilst also threatening it, saying to it, 'You come up with a solution or, if not, we will introduce binding legislation'. I would like to congratulate him even more on that approach, as, being a Liberal, I am against mandatory regulation where coaxing can be used instead. Coaxing means that people prefer to do something because they see the benefit of it and I think that the Commissioner has achieved exceptional success in this.
I have told the following little joke a few times before: when I met my wife 35 years ago, I coaxed her into going out with me. If I had forced her, she would probably not have seen the added value we have now and the idea would therefore not have lasted this long. I believe that this example also applies to the industry, as, if the industry has to resolve the issue itself, it will make a better job of it than if the solution is laid down by politicians.
I therefore think that this is an excellent solution. I hope that, in time, you will manage not only to bring in a standard for phone chargers but also for more items of electrical equipment, as the same irritation applies to those other electrical appliances. If a family goes away for a weekend, it might take 30 chargers with it. There are always people, including in this House today, for instance, who have to ask whether anyone has a charger they can borrow as they have forgotten their own. You then need to find a specific charger of a specific make and model. My compliments, again, Commissioner. I hope that this really happens in 2012 and I hope that you act strongly if the industry does not live up to its commitments, as that is very important. You have to keep the big stick in reserve, but preferably reach a solution through coaxing and self-regulation. You have succeeded in that, and you have my congratulations.
(DE) Madam President, I have a further question for Commissioner Verheugen. USB 2 ports can transfer not only energy but also data. Would this not be an alternative solution?
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen, I had already noted that, Mr Rübig. I wanted to say to you that that is why I am so relaxed about this issue, because I do not believe that we are making life unnecessarily difficult for the industry, as the USB standard is already in place. All my experts tell me that the existing standard can be used for all hand-held devices. You cannot use it at the same time for desktop PCs and mobile phones, but it is possible for all hand-held devices.
This is also my answer to Mrs Ţicău. The standard you are asking about is in fact already in existence. In addition, I should tell you, Mrs Ţicău, that intensive work is already underway into the issue of energy consumption and the effect of chargers of this kind on the environment. We will look into this question at the latest when we start work on implementing the directive concerning products that use energy, for which we have presented you with a new proposal.
My final remark is directed once again at Mr Rübig. I think the idea of an automatic cut-off is a very good one and it applies not only to chargers. I think this is a subject which could be taken much further. The Commission is already working on it and will report back to you on the results.
The debate is closed.